DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 7, 11,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell-Smith (GB 2490141).
Regarding claim 1, Campbell-Smith discloses a method of replacing components of an unmanned aerial vehicle, the method comprising: detaching a first power module (118) from an anchor structure (522, 701, 526, 528), the anchor structure housed within a fuselage (102) of the unmanned aerial vehicle (100); detaching a first wing structure (104, 106) from the unmanned aerial vehicle by unseating a first mounting bracket (surface comprising slot 518) of the first wing structure from a portion of the anchor structure, the anchor structure being configured for releasable coupling with the first mounting bracket; attaching a second wing structure (another one of 104 and 106 since they are swappable, i.e. a replacement wing structure) to the unmanned aerial vehicle by seating a second mounting bracket of the second wing structure on the portion of anchor structure, the anchor structure being further configured for releasable coupling with the second mounting bracket; and attaching a second power module (another one of 118) to the anchor structure.  
Regarding claim 2, Campbell-Smith discloses that the first mounting bracket of the first wing structure is arranged at a central section of the first wing structure such that the first wing structure extends from opposing sides of the fuselage (Fig. 1).  
Regarding claim 3, Campbell-Smith discloses that detaching the first power module can occur prior to detaching the first wing structure since the wing structures and the power module are independently interchangeable with a replacement part.  
Regarding claim 5, Campbell-Smith discloses that the anchor structure comprises a wing retention structure, detaching the first wing structure (526, 528) from the unmanned aerial vehicle comprises lifting the first mounting bracket (surface comprising slot 518) of the first wing structure from the wing retention structure, and- 86 - 4835-1118-7174\2P275438.US.03 attaching the second wing structure from the unmanned aerial vehicle comprises resting the second mounting bracket (mounting bracket of a replacement wing structure) of the second wing structure from the wing retention structure.  
Regarding claim 6, Campbell-Smith discloses that the second mounting bracket comprises a retention pin (another one of 514) fixed relative to the anchor structure, and resting the second mounting bracket second wing structure from the wing retention structure comprises receiving the retention pin in a receiving slot (518) of the second mounting bracket of the second wing structure.  
Regarding claim 7, Campbell-Smith discloses that the anchor structure comprises a locking mechanism (magnets within the retention structure, page 8) movably coupled to the wing retention structure, and the method further comprises securing the second wing structure to the anchor structure by moving a locking mechanism and engaging the locking mechanism with a portion of the anchor structure of the second wing structure.  
Regarding claim 11, Campbell-Smith inherently discloses that the detaching of the first power module from the anchor structure comprises electrically uncoupling the first power module from the anchor structure.  

Claim(s) 17 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pounds (US 9,806,310).
Regarding claim 17, Pounds discloses a power module for an unmanned aerial vehicle (claim 11, Pounds), the power module comprising: a body (402); a battery array (403A, 403B) within the body, the battery array comprising a plurality of battery cells (Fig. 4), one or more battery cells of the plurality of battery cells are configured to vent in a predetermined direction in event of failure (col. 3 lines 44 – 53 and col. 6 lines 48 - 61); and a battery cell holder (401, 405, 406A, 406B) comprising a plurality of features holding the plurality of battery cells and configured to direct a venting of a given battery cell of the one or more battery cells away from any remaining battery cells of the plurality of battery cells (Fig. 4). 
Regarding claim 18, Pounds discloses that the one or more battery cells each comprise a weakened portion configured to breach in response to a pressure build up in the respective battery cell (col. 4 lines 55 – 64).  
Regarding claim 19, Pounds discloses that the plurality of features comprises one or more cavities (within 406A and 406B), and the one or more battery cells are seated in separate cavities of the one or more cavities (Fig. 4).  
Regarding claim 20, Pounds discloses that the one or more cavities arranges the corresponding battery cell of the one or more battery cells with the predetermined direction facing a wall of the body opposite an exterior surface of the body (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell-Smith.
Regarding claim 10, Campbell-Smith does not explicitly disclose that the attaching of the second wing structure to the unmanned aerial vehicle occurs in response to damage to the first wing structure. However, since the wing structures and the power module of Campbell-Smith are independently interchangeable with a replacement part, it would have been a matter of obvious design choice for it to be replaced in response to damage to a first wing structure.
Regarding claim 8, Campbell-Smith fails to disclose that the anchor structure comprises a power module retention structure having a pin, and attaching the second power module from the anchor structure comprises manipulating a sliding cam mechanism of the second power module to receive the pin. Examiner takes Official notice that a sliding cam is very well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a sliding cam in order to provide an easy means of removal or replacement of the power module.
Regarding claim 9, Campbell-Smith as modified above inherently discloses, that manipulating of the sliding cam mechanism causes an electrical coupling of the second power module with the power module electrical connector, and an electrical coupling of the second wing structure with the wing electrical connector.  

Allowable Subject Matter
Claims 12 – 16 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642